ic i Beat

|

 

hp} cre - 82018
an}
IN THE UNITED STATES DISTRICT COURT Lee eR SURT |
FOR THE EASTERN DISTRICT OF VIRGINIA aes RI ORF 7K VA |
Newport News Division a
SHERRY LYNN DELINO
O/B/O B.J. A MINOR CHILD,
Plaintiff,
v. CIVIL ACTION NO. 4:18-cv-107
ANDREW SAUL,
Commissioner,

Social Security Administration,
Defendant.
MEMORANDUM OPINION AND ORDER

This matter is currently before the Court on Sherry Lynn Delino’s (“Plaintiff”) objections
to the Magistrate Judge’s Report and Recommendation (“R&R”). For the reasons set forth
below, the R&R is ACCEPTED and ADOPTED. Plaintiff's Motion for Summary Judgment is
DENIED, and Commissioner Andrew Saul’s (“Commissioner”) Motion for Summary Judgment
is GRANTED.

I. FACTUAL AND PROCEDURAL HISTORY

The Magistrate Judge’s R&R thoroughly details the factual and procedural history of the
case. See ECF No. 20 at 2-7. Claimant B.J. was born on July 14, 2008 and has experienced
issues related to his alleged disability since at least January 1, 2011. ECF No. 20 at 2. In July
2014, Claimant was diagnosed with a borderline intellectual disability, Attention Deficit
Hyperactivity Disorder (“ADHD”), and communication disorder. /d. at 3-4. A State Agency
psychiatrist also concluded Claimant had severe language and speech impairment and suffered
from ADHD. /d. at 6. In August 2014, Claimant’s pediatrician noted that Claimant displayed

mild symptoms of hyperactivity and restlessness with impulsive behaviors, but had no behavioral
problems in school and was doing well academically. Though Claimant was required to repeat
kindergarten in the 2014-2015 school year due to learning delays and speech deficits, Claimant
properly interacted with his peers, followed rules, and improved his academic performance. Jd. at
5. In June 2015, Claimant’s speech pathologist reported no behavioral issues despite minor
issues with Claimant’s vocabulary. /d. at 4. Claimant was also evaluated by a State Agency
psychiatrist in June 2015, who found Claimant suffered from ADHD, Speech and Language
Impairment, and Borderline Intellectual Functioning (“BIF’’). /d. at 6. Claimant’s academic
performance and behavior improved through the second grade with an Individualized Learning
Plan (“ILP”) and speech therapy. /d. at 5-6. By the 2016-2017 school year, Claimant’s school
reported that he was generally a happy student and a hard worker. /d. at 5.

On April 4, 2014, Plaintiff filed an application for Disability Insurance Benefits (“DIB”)
and Supplemental Security Income (“SSI”) under the Social Security Act of 1935, Pub. L. No.
74-271, 49 Stat. 620 (“SSA”). /d. at 2. Plaintiff is Claimant’s grandmother and filed the
application on his behalf. /d. at 3. Plaintiffs claim is based on Claimant’s ADHD, Autism
Spectrum Disorder, Encopresis, and mood disorder. ECF No. 4 at 5. On July 30, 2014,
Plaintiff's application was denied. ECF No. 20 at 2. On June 17, 2015, it was denied again upon
reconsideration. /d. Plaintiff requested a hearing before an administrative law judge (“ALJ”),
and on March 1, 2017, an ALJ conducted such a hearing. /d. The ALJ denied Plaintiff's
application on August 24, 2017. Jd. Plaintiff requested the Appeals Council reconsider the
decision, but that was denied on July 19, 2018. /d@. At this point, the ALJ’s decision became the
final decision of the Commissioner. Jd.

On September 11, 2018, Plaintiff filed her first complaint for judicial review of the
Commissioner’s decision in a pro se action. ECF No. 4. On November 16, 2018, the

Commissioner filed an answer. ECF No. 8. On November 19, 2018, the case was referred to the
Magistrate Judge. ECF No. 10. On November 27, 2018, the Magistrate Judge issued an order
directing Plaintiff to file a motion for summary judgment and other responsive pleadings among
the parties. ECF No. 11. On December 14, 2018, Plaintiff filed her motion for summary
judgment. ECF No. 12. On January 11, 2019, the Commissioner filed her cross-motion for
summary judgment. ECF No. 14. On January 24, 2019, Plaintiff filed a rebuttal. ECF No. 18.
On June 18, 2019, the Magistrate Judge issued his R&R denying Plaintiff's motion and granting
the Commissioner’s motion. ECF No. 20. On July 1, 2019, Plaintiff filed her objections to the
R&R. ECF No. 21. On July 15, 2019, the Commissioner filed her response to those objections.
ECF No, 22.

Il. STANDARD OF REVIEW

Under Rule 72(b)(3) of the Federal Rules of Civil Procedure, a district judge is required to
“determine de novo any part of the magistrate judge’s disposition that has been properly objected
to.” The de novo requirement means that a district court judge must give “fresh consideration” to
the objected-to portions of the Magistrate Judge’s report and recommendation. See Wilmer v.
Cook, 774 F.2d 68, 73 (4th Cir. 1985); United States vy. Raddatz, 447 U.S. 667, 675 (1980). “The
district judge may accept, reject, or modify the recommended disposition; receive further evidence;
or recommit the matter to the magistrate judge with instructions.” Fed. R. Civ. P. 72(b)(3).

A district court must review the relevant findings by the Magistrate Judge de novo when a
party properly objects to the Magistrate Judge’s report and recommendation. 28 U.S.C. §
636(b)(1). Objections made to the report must be made “with sufficient specificity so as
reasonably to alert the district court of the true ground of the objection.” United States v. Midgette,
478 F.3d 616, 622 (4th Cir. 2007). Objections must also respond to specific errors in the report

and recommendation because general or conclusory objections are not proper. See Orpiano v.
Johnson, 687 F.2d 44, 47 (4th Cir. 1982). General or conclusory objections are the equivalent of
a waiver. Id.
III. DISCUSSION

Plaintiff objects to the Magistrate Judge’s conclusions with a filing that is identical to her
reply brief in support of summary judgment. Plaintiff's filing is supplemented by a letter written
after the Magistrate Judge’s R&R was issued, which describes the Claimant’s behavior and
condition after the ALJ’s decision was rendered. ECF No. 21 at 4.

The Court affirms the Magistrate Judge’s findings. While an objecting party may re-raise
arguments presented to the magistrate, a mere duplication of the summary judgment filings does
not constitute an ‘objection’ for the purposes of district court review. Nichols v. Colvin, 100 F.
Supp. 3d 487, 497 (E.D. Va. 2015) (citing Abou-Hussein v. Mabus, No. 2:09-1998, 2010 WL
4340935, at *1 (D.S.C. Oct. 28, 2010)). Here, Plaintiff's objection to the Magistrate Judge’s
R&R fails because it is identical to the Plaintiff's summary judgment motion. Therefore, the
Court concludes Plaintiff's filing lacks the specificity necessary to alert the Court of a proper
objection to the Magistrate Judge’s R&R.

Additionally, the Court cannot consider the letter attached to Plaintiff's filing. A district
court reviewing an ALJ’s decision cannot consider evidence outside the record in front of the
ALJ. Smith v. Chater, 99 F.3d 635, 638 n.5 (4th Cir. 1996). A district court can order evidence
presented to the Commissioner on remand only if the evidence is relevant to the determination of
disability at the time the application was filed. Gregory v. Berryhill, No. 17-629, 2018 WL
2224056, at *2 (E.D. Va. May 14, 2018). The letter attached to Plaintiff's filing describes care
administered to the Claimant beginning in August 2018, after the ALJ’s decision was issued.

EFC No. 21 at 4. Further, the letter was written on June 28, 2019, 10 days after the Magistrate
Judge issued his R&R. Therefore, the letter cannot be considered as evidence relevant to an
objection to the Magistrate Judge’s R&R and may not be considered by this Court in reviewing
the initial determination of disability.

Based on a de novo review of the filings and the R&R, this Court determines that the
Magistrate Judge’s recommendations and findings are proper. Wilmer, 774 F.2d at 73. The
R&R supports all factual findings and the Court finds Plaintiff's objections are without merit.
The Court does not find any legal errors in the Magistrate Judge’s findings. Accordingly, the
Court concludes that Plaintiff raises no grounds which warrant this Court’s departure from the
recommendations as stated in the Magistrate Judge’s R&R.

IV. CONCLUSION
The Court has independently reviewed the filings in this case and Plaintiff's objections
to the R&R. Having done so, the Court finds that there is no meritorious reason to sustain
Plaintiff's objections. The findings and recommendations in the Magistrate Judge’s R&R dated
May 24, 2019 are hereby ACCEPTED and ADOPTED. Specifically, the Commissioner’s
Motion for Summary Judgment is GRANTED; Plaintiff's Motion for Summary Judgment is
DENIED; and the action is DISMISSED WITH PREJUDICE.

The Court DIRECTS the Clerk to send a copy of this Order to the parties.

IT IS SO ORDERED.

 

Norfolk, Virginia Raymond A. Jackson
September 5 , 2019 United States District Judge
